Citation Nr: 1017061	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disability, to include as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.
 
In March 2010, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.
 
The appellant has also filed a claim for entitlement to 
service connection for bilateral cataracts secondary to 
diabetes mellitus, type II.  The appellant filed a notice of 
disagreement with a March 2009 rating decision and the RO 
issued a statement of the case in August 2009.  However, 
there is no indication that the appellant has filed a 
substantive appeal in the claims folder.  Therefore, the 
Board does not currently have jurisdiction to consider this 
issue.

The issue of entitlement to service connection for a skin 
disability, to include as due exposure to Agent Orange is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In an August 1981 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
skin rash due to exposure to Agent Orange because no skin 
condition was diagnosed in service and there was no causal 
relationship between herbicide exposure and his skin 
condition.  He did not appeal, and the decision became final 
one year later.

2.  In an August 2006 rating decision, the RO denied the 
appellant's petition to reopen his claim for entitlement to 
service connection for a skin rash, to include as due to 
Agent Orange because private medical evidence received by the 
RO did not show a nexus between the skin condition and 
service.  He did not appeal, and the decision became final 
one year later.

3.  Evidence submitted subsequent to the August 2006 rating 
decision is not cumulative and redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1981 and August 2006 rating decisions are 
final as to the claim of entitlement to service connection 
for a skin disability, to include as due to Agent Orange.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a skin 
disability, to include as due to exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The RO denied the appellant's petition to reopen his claim 
for a skin disability, to include as due to exposure to Agent 
Orange, in the February 2008 rating decision.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The appellant's 
claim of service connection for a skin disability, to include 
as due to exposure to Agent Orange disability was denied by 
an August 1981 rating decision on the basis that there was no 
evidence of a skin disability in service or a nexus between 
exposure to Agent Orange and the skin condition.  New and 
material evidence specifically addressing this issue has been 
received in the form of lay testimony concerning continuity 
of symptomatology.  Therefore, the claim is reopened.  See 38 
C.F.R. § 3.156(a).  The Board will proceed to review the 
decision on the merits.  As such, the Board finds that any 
error related to the VCAA as to reopening is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Applicable Law

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

 B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509-512 (1998).



III.  Analysis

The appellant has filed a claim to reopen his claim for 
entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange.  The evidence of 
record prior to the previous final rating decision, in August 
2006, included his service treatment records, VA treatment 
records from 1980 to 1981, and private medical records.

The Board finds that since the August 2006 rating decision, 
new and material evidence has been received to reopen the 
claim for entitlement to service connection for a skin 
disability.  In particular, the Board has received evidence 
indicating continuity of symptoms of a skin disability since 
service.  At the March 2010 Board hearing, the appellant 
stated that he did not have a skin condition prior to 
service, but has had a skin condition on his arms and back 
since service.  The appellant's wife stated that she knew the 
appellant before he went to Vietnam.  She noted that she did 
not observe the appellant having any skin problems prior to 
service.  After his return from service, his wife noticed 
that he was breaking out on his arms, head, forehead and face 
with a red rash.  In an April 2008 statement, the appellant's 
wife also reported that the appellant did not have a rash 
prior to serving in Vietnam, but had a rash on his arms, face 
and ears, after his return.  Statements dated in April and 
May 2008 from the appellant's four children, who were born 
after the appellant served in Vietnam, reflect that they 
remember the appellant having a rash on his arms since they 
were young.  

As noted above, entitlement to service connection for a 
disability may be shown by a showing of continuity of 
symptoms after discharge.  38 C.F.R. § 3.303(b).  Although a 
lay witness cannot offer evidence that requires medical 
knowledge, a lay witness can provide an 'eye-witness' account 
of visible symptoms, such as a skin rash.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the 
credibility of new evidence is assumed for purposes of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
lay statements from the appellant, his wife and children were 
not of record at the time of the previous denial, thus they 
are new.  The appellant's previous claim was denied because 
there was no evidence of a nexus between the appellant's skin 
condition in service.  The new evidence shows continuity of 
symptomatology, indicating a possible nexus between the 
appellant's skin condition and service.  Therefore, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the Board finds the new 
evidence raises a reasonable possibility of substantiating 
the claim.  See Justus, supra; 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the additional evidence is also material.  As 
new and material evidence has been received, the claim for 
entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is reopened.


ORDER

The claim for service connection for a skin disability, to 
include as due to exposure to Agent Orange is reopened, and 
the appeal is allowed to this extent.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The appellant's DD Form 214 reflects that he served in 
Vietnam from November 1968 to November 1969, and thus, is 
presumed to have been exposed to Agent Orange.  A June 2009 
VA treatment record indicates the appellant has been 
diagnosed lichen simplex chronicus, including mild 
perivascular inflammation with widespread dermal actinic 
damages on his left forearm.  A May 2008 VA treatment record 
reflects that the appellant had a diagnosis of left arm 
dermatitis.  The appellant has asserted that he has had the 
skin condition since service.  At the March 2010 Board 
hearing, the appellant's wife stated that the appellant had 
not had the skin condition prior to service, and has had 
continuous symptoms since service.  As lay witnesses, the 
appellant and his wife are competent to provide evidence that 
a visible skin condition, such as a rash, has existed since 
service.  Therefore, their testimony suggests there is a 
nexus between the skin condition and service.  However, lay 
testimony is not competent to relate a currently diagnosed 
skin condition to exposure to Agent Orange in service.  As 
there is evidence of a current skin condition and evidence of 
continuous symptoms of a skin condition since service, a 
medical nexus opinion is necessary to make a decision in the 
appellant's claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon, 20 Vet. App. 79.  The appellant was not 
provided with a VA examination on this question.  Therefore, 
the RO must obtain a clarifying VA examination.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Additionally, there appear to be outstanding Social Security 
Administration (SSA) Records.  A July 2007 statement from the 
appellant's wife indicates the appellant would be starting on 
Social Security disability the following month.  As such, VA 
has been put on notice of the possible existence of relevant 
SSA records.  The claims folder does not reflect that the RO 
has requested the records from Social Security 
Administration.  Because the SSA records may be pertinent to 
the adjudication of the appellant's claim, the Board finds 
that reasonable efforts should be made to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) 
(noting that VA has a duty to obtain SSA records when they 
may be relevant).

Finally, the file indicates the appellant has been treated 
for a skin condition at the VA.  The VA treatment records in 
the file only date to June 2009.  Consequently, the Board 
requests the appellant's complete VA treatment records from 
June 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's records from 
the Social Security Administration, to 
include any decision rendered by the 
Administrative Law Judge.  If no records 
are available, the claims folder must 
indicate this fact.  All efforts to obtain 
these records must be documented in the 
claims folder.

2.  Obtain all of the appellant's VA 
treatment records from June 2009 to the 
present.  If no records are available, the 
claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.

3.  After obtaining any VA treatment and 
Social Security Administration records, 
schedule the appellant for a VA 
examination to determine the following:

*	Identify all skin conditions and 
specify whether the conditions are 
chronic.  

*	Determine whether it is at least as 
likely as not that any diagnosed skin 
condition, to include lichen simplex 
chronicus and dermatitis, is 
etiologically related to service, to 
include as due to exposure to Agent 
Orange.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a skin disability, to 
include as due to exposure to Agent 
Orange.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


